 Case 5:18-cr-50022-TLB Document 45           Filed 06/05/20 Page 1 of 9 PageID #: 248



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                              CASE NO. 5:18-CR-50022

MICHAEL HILL                                                                DEFENDANT

                         MEMORANDUM OPINION AND ORDER

         Currently before the Court is Defendant Michael Hill’s pro se Motion for

Compassionate Early Release/Reduction in Sentence (Doc. 38). The Court appointed

the Federal Public Defender to “consider Mr. Hill's motion for compassionate release and

provide any supplemental briefing necessary.” (Doc. 39). Public Defender Bruce D. Eddy

then filed a Supplement to Mr. Hill’s Motion (Doc. 40). Following that, the Court directed

the Government to file a response, and the Government did so. See Doc. 44. Now that

the Motion is ripe, the Court finds that it should be DENIED for the reasons explained

below.

                                       I. BACKGROUND

         On October 12, 2018, Mr. Hill was sentenced after pleading guilty to one count of

possession with intent to deliver more than 50 grams of methamphetamine. The Court

sentenced him to 84 months imprisonment, three years of supervised release, a fine of

$2,900.00, and a special assessment of $100.00. (Doc. 36). This sentence represented

a rather significant downward departure from the original Guideline sentencing range of

130–162 months, which was calculated based on the significant quantity of

methamphetamine trafficked by Mr. Hill, coupled with his extensive criminal history that




                                             1
    Case 5:18-cr-50022-TLB Document 45         Filed 06/05/20 Page 2 of 9 PageID #: 249



resulted in 13 criminal history points, mainly for drug-related offenses, and a criminal

history category of VI. See Doc. 37, ¶¶ 46–60. 1

        The Government moved for a downward departure that effectively lowered the

Guideline range to 84–105 months. The Court then fixed Mr. Hill’s sentence at the very

bottom of that Guideline range after considering his very powerful and longstanding

addiction to methamphetamine, the fact that he had not been deterred from distributing

illegal substances in the community over the past two decades, the fact that he was 55

years of age and had not changed his behavior despite multiple encounters with law

enforcement, and his preexisting health conditions, among other considerations. See

Sentencing Transcript, Doc. 43, pp. 30–33. In imposing a sentence of 84 months, the

Court also noted that it believed “that in some respects, it could make a pretty strong

argument for an upward variance,” but that, given the mitigating factors considered, a

bottom-of-the-Guideline sentence was “most appropriate.” Id. at p. 33.

        Along with acknowledging Mr. Hill’s relatively advanced age, drug addiction, and

health problems, the Court also commented during sentencing on the health problems

suffered by Mr. Hill’s wife and mother, which Mr. Hill had described in a letter to the Court.

See Doc. 29-2. Mr. Hill stated in that letter that his wife had recently been diagnosed with

Stage 3 cancer and that his elderly mother had suffered a heart attack. Id. The Court

explicitly considered these facts at the time of sentencing, remarking to Mr. Hill: “You've

got various other ailments and so all of that is somewhat mitigating, and you have just a

really bad run of family health issues as you explained to me in your letter, and I'm sorry



1
 Two additional criminal history points were added to Mr. Hill’s criminal history score, for
a total of 15 points, because he committed the instant offense while serving a state-
imposed suspended sentence for another drug crime. See Doc. 37, ¶ 59.
                                              2
 Case 5:18-cr-50022-TLB Document 45           Filed 06/05/20 Page 3 of 9 PageID #: 250



to hear about all that.” (Doc. 43, p. 32). By the same token, the Court also noted that a

term of imprisonment was justified in Mr. Hill’s case, given that his criminal history had

become progressively more serious over the previous decade. Id. at p. 29. Moreover,

the Court commented that Mr. Hill had not demonstrated respect for the law throughout

his adulthood, and the Court believed that the sentence it imposed “would [need to] have

a deterrent effect” because it was likely that Mr. Hill would recidivate and because there

was a strong “need to protect the public” from Mr. Hill, due to his “demonstrated history

of not just purchasing and possessing for [his] own use,” but “distributing the very drug,

that [he’s] so addicted to, into our community and, thus, hooking other people on this

drug.” Id. at p. 30. Thus, the 84-month term of imprisonment that was ultimately imposed

was very carefully tailored to Mr. Hill’s unique circumstances and the Court’s full

knowledge of all the facts set forth above, including Mrs. Hill’s recent cancer diagnosis.

       Mr. Hill is currently incarcerated at FCI Texarkana with a projected release date of

April 23, 2024. He has served less than 20 months of his original 84-month sentence but

now moves for early, compassionate release due to his wife’s serious medical condition

and her alleged lack of available caregivers. It appears from the letters in the Bureau of

Prison’s (“BOP”) file that Mr. Hill has been requesting early release since around the time

he was first committed to BOP custody. In fact, Mr. Hill made a formal request to the

warden of FCI Texarkana for early, compassionate release, based on the alleged lack of

available caretakers for his wife, on January 17, 2019—approximately three months after

this Court imposed sentence in his case. (Doc. 38, p. 7). Warden Geter at FCI Texarkana

granted initial approval of Mr. Hill’s request on July 2, 2019. Id. At that point, the warden

requested that the Probation Office for the Western District of Arkansas review and



                                             3
 Case 5:18-cr-50022-TLB Document 45          Filed 06/05/20 Page 4 of 9 PageID #: 251



consider Mr. Hill’s supervised release plan, which contemplated early release to his

mother’s home in Rogers, Arkansas. Probation approved the plan. See id. at p. 2. Next,

Mr. Hill’s request was forwarded to the General Counsel’s office of the BOP for final

approval, and it seems that at that point, the request hit a snag. The General Counsel’s

office apparently solicited further information and documentation from the warden to

support the recommendation. In response, Warden Geter sent a follow-up letter on

November 25, 2019. Id. at p. 3. Then, on January 13, 2020, Acting Warden Wolfe sent

another detailed letter to the General Counsel’s office attaching documentation. Id. at pp.

4–5. The letter from Acting Warden Wolfe describes that Mrs. Hill had “reached out to

institution staff making weekly phones [sic] calls, with emotional pleas, for us to release

her husband so that she can be properly cared for.” Id. at p. 4. Mrs. Hill also got “in

contact with Arkansas Senator John Boozman begging his office to assist.” Id.

      As of today’s date, the Court understands that the General Counsel’s office has

not yet approved Mr. Hill’s request for early release. Mr. Hill asks the Court to intervene

in the process and order his immediate release.

                                    II. LEGAL STANDARD

      The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction

directly from the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).

Before the enactment of the FSA, a motion for compassionate release had to be filed by

the Director of the BOP and an inmate could not unilaterally file one with the court. See



                                            4
 Case 5:18-cr-50022-TLB Document 45            Filed 06/05/20 Page 5 of 9 PageID #: 252



United States v. Fox, 2019 WL 3046086, at *1 (D. Me. July 11, 2019). The FSA now

allows inmates to file directly with the court, provided that the above exhaustion

requirements are satisfied. 18 U.S.C. § 3582(c)(1)(A).

       The Court’s jurisdiction to rule on Mr. Hill’s motion is dependent on whether he: (1)

fully exhausted his administrative right to appeal the BOP’s failure to bring a motion for

early release or (2) allowed 30 days to lapse since the warden received his request for

early release—whichever event is sooner. Here, it is clear that more than 30 days have

passed since the warden at FCI Texarkana first received Mr. Hill’s request for

compassionate early release. More to the point, well over a year has passed since Mr.

Hill made that initial request.

       Warden Geter granted initial approval on July 2, 2019. Subpart G to Title 28 of the

Code of Federal Regulations details the procedures that the BOP must follow in

implementing 18 U.S.C. § 3582(c)(1)(A). According to 28 C.F.R. § 571.62(a), once the

warden of the prison approves a prisoner’s request for compassionate early release, the

matter must then be referred in writing to the Office of General Counsel.

       If the General Counsel determines that the request warrants approval, the
       General Counsel shall solicit the opinion of either the Medical Director or
       the Assistant Director, Correctional Programs Division depending upon the
       nature of the basis of the request . . . . [and] the opinion of the United States
       Attorney in the district in which the inmate was sentenced. With these
       opinions, the General Counsel shall forward the entire matter to the
       Director, Bureau of Prisons, for final decision, subject to the general
       supervision and direction of the Attorney General and Deputy Attorney
       General.

28 C.F.R. § 571.62(a)(2).

       It appears that in Mr. Hill’s case, the General Counsel’s office was not immediately

satisfied that the request warranted approval, so further documentation was solicited.



                                              5
 Case 5:18-cr-50022-TLB Document 45           Filed 06/05/20 Page 6 of 9 PageID #: 253



That follow-up information was sent by the acting warden of Mr. Hill’s facility in January

of 2020, and no decisions have been made since that time. Given these facts, both Mr.

Hill and the Government believe that the Court has jurisdiction to review the request for

early release, and the Court agrees.

       Pursuant to the FSA, the Court may grant a defendant’s motion for a reduction in

sentence “after considering factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court looks

to the Sentencing Commission’s policy statement in the United States Sentencing

Guidelines (“USSG”) as a starting point in determining what constitutes “extraordinary

and compelling reasons” under § 3582(c)(1)(A)(i). See id. The policy statement at USSG

§ 1B1.13(1)(A) contemplates a reduction in the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction.”         As appliable to this particular case,

Application Note 1(C)(ii) defines “extraordinary and compelling reasons” to include the

following:

       (C)    Family Circumstances.

              ....

              (ii)    The incapacitation of the defendant's spouse or registered partner
              when the defendant would be the only available caregiver for the spouse or
              registered partner.

       Although the Sentencing Commission has not updated nor adopted a new policy

statement since the FSA was enacted, the policy statement nonetheless provides

guidance as to what constitutes extraordinary and compelling reasons for the purposes


                                             6
 Case 5:18-cr-50022-TLB Document 45            Filed 06/05/20 Page 7 of 9 PageID #: 254



of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Schmitt, 2020 WL 96904, at *3

(N.D. Iowa Jan. 8, 2020).

                                         III. DISCUSSION

       Mr. Hill’s request for a reduction in sentence may be granted by this Court if it finds

that (1) extraordinary and compelling reasons warrant such a reduction; and (2) the

reduction in sentence is appropriate after considering the factors set forth in 18 U.S.C.

§ 3553(a).

                          A. Extraordinary and Compelling Reasons

       The extraordinary and compelling reasons for early release that Mr. Hill relies upon

in his Motion are that his wife is incapacitated with cancer and that he is the only available

caregiver. Assuming Mr. Hill’s wife is, indeed, incapacitated by her cancer diagnosis, the

Court would still need additional, credible evidence as to the lack of alternative caregivers

in order to make a definitive finding that Mr. Hill is the only available caregiver. Moreover,

the Court was apprised at the time of sentencing of the facts concerning Mrs. Hill’s illness

and the challenges she might face in receiving care after Mr. Hill was incarcerated. The

Court took these facts into account when imposing sentence.

       With regard to Mr. Hill’s current argument that he is now the only available

caregiver for his wife, the Court accepts as true that Mrs. Hill’s parents are deceased and

that her adult daughter, an opioid addict, is not an available caregiver. However, the

Court has little information about Mrs. Hill’s sister, who lives in California and is simply

described as “not in a position to travel to Arkansas.” (Doc. 38, p. 9). Additionally, Mr. Hill

confirms that an unnamed “friend” is currently looking after Mrs. Hill, id. at p. 10, but the

Court has no information about the friend and would need further details about the



                                              7
 Case 5:18-cr-50022-TLB Document 45            Filed 06/05/20 Page 8 of 9 PageID #: 255



caregiving relationship in order to conclude that it is not sustainable. Finally, it appears

that Mrs. Hill is a Medicaid patient, see Doc. 38, p. 5, and the record does not disclose

whether Mr. Hill has explored the possibility that Mrs. Hill may be eligible to receive home

health services through that program. For these reasons, Mr. Hill has failed to meet his

burden in establishing extraordinary and compelling reasons for early release.

                               B. Section 3553(a) Factors

       If the Court were to assume for the sake of argument that Mr. Hill had

demonstrated extraordinary and compelling reasons for early release, the fact remains

that granting a reduction in sentence would only be appropriate if the factors set forth in

18 U.S.C. § 3553(a) counseled in favor of doing so. Here, the Court finds that the nature

and circumstances of Mr. Hill’s drug trafficking offense weigh against granting early

release. He sold methamphetamine out of the residence that he shared with his wife,

and he was held accountable for trafficking more than 100 grams of actual

methamphetamine.       His extensive criminal history over the past 20 years roughly

coincides with his extensive drug addiction, which the Court doubts has been adequately

addressed during the relatively short time Mr. Hill has been incarcerated. Accordingly,

these factors lead the Court to believe that he is very likely to recidivate if he is released

now.

       Further, the Court is not persuaded that the time Mr. Hill has spent incarcerated

has been sufficient to demonstrate to him the importance of having respect for the law.

Mr. Hill committed the offense of conviction while under a criminal justice sentence. He

benefited from a significant downward departure, and the Court also took into account his

age and poor health, as well as his wife’s and his mother’s poor health, when sentencing



                                              8
 Case 5:18-cr-50022-TLB Document 45              Filed 06/05/20 Page 9 of 9 PageID #: 256



Mr. Hill at the bottom of the already-reduced Guideline range. Allowing Mr. Hill to be

released after completing less than 20 months of his sentence would fail to serve as an

adequate deterrent to Mr. Hill or to others who commit similar, serious drug offenses. In

sum, the Court believes that the amount of time Mr. Hill has served to date fails to

constitute a sentence that is sufficient to accomplish the goals of sentencing and to afford

just punishment in Mr. Hill’s particular case.

                                        IV. CONCLUSION

       IT IS THEREFORE ORDERED that Michael Hill’s pro se Motion for

Compassionate Early Release/Reduction in Sentence (Doc. 38) is DENIED.

       IT IS SO ORDERED on this 5th day of June, 2020.




                                                   /s/ Timothy L. Brooks______________
                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




                                             9
